
	
		I
		111th CONGRESS
		1st Session
		H. R. 1392
		IN THE HOUSE OF REPRESENTATIVES
		
			March 9, 2009
			Mr. Gene Green of
			 Texas (for himself, Mr.
			 Whitfield, Mr. Ross,
			 Mr. Towns,
			 Ms. DeGette,
			 Mr. Rogers of Michigan,
			 Ms. Sutton,
			 Mr. Gordon of Tennessee,
			 Mr. Terry, and
			 Mr. Hall of Texas) introduced the
			 following bill; which was referred to the Committee on Energy and Commerce, and in
			 addition to the Committee on Ways and
			 Means, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to ensure
		  more appropriate payment amounts for drugs and biologicals under part B of the
		  Medicare Program by excluding customary prompt pay discounts extended to
		  wholesalers from the manufacturer’s average sales price.
	
	
		1.Exclusion of customary prompt
			 pay discounts extended to wholesalers from manufacturer’s average sales price
			 for payments for drugs and bi­o­log­i­cals under Medicare Part B
			(a)In
			 generalSection 1847A(c)(3) of the Social Security Act (42 U.S.C.
			 1395w–3a(c)(3)) is amended—
				(1)in the first
			 sentence, by inserting (other than customary prompt pay discounts
			 extended to wholesalers) after prompt pay discounts;
			 and
				(2)in the second
			 sentence, by inserting (other than customary prompt pay discounts
			 extended to wholesalers) after other price
			 concessions.
				(b)Effective
			 dateThe amendments made by this section shall apply to drugs and
			 biologicals that are furnished on or after January 1, 2010.
			
